     Case 3:21-mc-01011 Document 8 Filed 09/09/21 PageID.117 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10

11 In Re Ex Parte Application of Nokia      CASE NO.: 3:21-mc-01011
     Technologies Oy,
12                                      ORDER GRANTING NOKIA
                 Applicant,             TECHNOLOGIES OY’S
13                                      APPLICATION FOR LEAVE TO
   For an Order Pursuant to 28 U.S.C.   OBTAIN DISCOVERY FROM
14 § 1782 Granting Leave to Obtain      QUALCOMM INCORPORATED
   Discovery from Qualcomm Incorporated FOR USE IN FOREIGN
15 for use in Foreign Proceedings.      PROCEEDINGS UNDER
                                        28 U.S.C. § 1782
16

17

18

19

20

21

22

23

24

25

26

27

28

          ORDER GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN
                       PROCEEDINGS UNDER 28 U.S.C. § 1782
     Case 3:21-mc-01011 Document 8 Filed 09/09/21 PageID.118 Page 2 of 3




 1           Upon consideration of the Ex Parte Application of Nokia Technologies Oy
 2 (“Nokia”) for an Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain

 3 Discovery for Use in Foreign Proceedings, the Memorandum in Support of Nokia’s

 4 Ex Parte Application, and the Declarations of Warren Lipschitz, Christian Harmsen,

 5 and Rohin Koolwal, and exhibits attached thereto, and for good cause shown,

 6           IT IS HEREBY ORDERED that the Application of Nokia is GRANTED, and
 7 Nokia is authorized, under 28 U.S.C. § 1782 and Rules 26, 30, and 45 of the Federal

 8 Rules       of Civil Procedure, to serve Respondent Qualcomm Incorporated
 9 (“Qualcomm”) with a subpoena to produce documents and deposition testimony as
10 follows:

11         1. Documents sufficient to show the modules, chips, architectures, interfaces,
12            Communications, and operations relevant to the Interaction for any wireless
13            device including any of the following combinations of Qualcomm chips or
14            chip subsystems:
15               •   SM8250, SDX55M, and QCA6391;
                 •   SM7125 with X15 LTE and WCN3988;
16
                 •   SM8150 with X24 LTE and WCN3998;
17               •   SM8350 with X60 5G and WCN6851;
18         2. Customer facing product guidelines, training materials, and/or Documents
19            relating to the Interaction for any wireless device including any of the chips or
20            chip subsystems mentioned in Request 1;
21         3. Documents sufficient to authenticate the Documents produced in response to
22            Requests 1 to 2; and
23         4. Testimony sufficient to authenticate the documents produced in response to
24            this subpoena.
25           The deadline for Respondent to comply with the subpoena shall be thirty days
26 from service of the subpoena.

27 / / /

28 / / /
                                        1
            ORDER GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN
                         PROCEEDINGS UNDER 28 U.S.C. § 1782
     Case 3:21-mc-01011 Document 8 Filed 09/09/21 PageID.119 Page 3 of 3




 1         IT IS FURTHER ORDERED that Respondent shall preserve relevant
 2 documents in its possession, custody, or control.

 3

 4 Dated: September 9, 2021

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      2
          ORDER GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN
                       PROCEEDINGS UNDER 28 U.S.C. § 1782
